DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8-11, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garg, US 2016/0308755.

For claim 1. Garg teaches: A base station (BS) in a wireless communication network, the BS comprising: a processor (Garg, fig 9, paragraph 95-102) configured to: 
identify congestion in the wireless communication network experienced by the BS, (Garg, paragraph 55-57, “At step 506, the mesh node may collect statistics on the various mesh links, including the information identified above. The mesh node may collect link utilization statistics, in some embodiments, including transmit (TX) and receive (RX) rates per link and the modulation and coding scheme (MCS) for each link. Each mesh link may typically have a maximum throughput, which may be assessed using the TX/RX rates. Channel utilization may be tracked to enable assessment of overhead 
wherein the wireless communication network includes a plurality of BSs, of which the BS is one, that provide a plurality of paths for transfer of data between a gateway and a user equipment (UE); (Garg, fig 1, paragraph 19-22, wireless network includes plurality of mesh nodes (base stations) 104, 105, 106, 110, 111, and 112 that provide a plurality of paths for transfer of data between gateway 102 and UEs 103, 109, 107, 113, 114)
and generate congestion feedback information indicating the congestion in the wireless communication network; and a transceiver operably connected to the processor, the transceiver configured to transmit the congestion feedback information to at least one other BS in the wireless communication network; (Garg, paragraph 55-57, “At step 506, the mesh node may collect statistics on the various mesh links, including the information identified above. The mesh node may collect link utilization statistics, in some embodiments, including transmit (TX) and receive (RX) rates per link and the modulation and coding scheme (MCS) for each link. Each mesh link may typically have a maximum throughput, which may be assessed using the TX/RX rates. Channel utilization may be tracked to enable assessment of overhead required when using a particular link, and this overhead may be taken into account in combination with the throughput of a given link. At this point the mesh node has detailed information about each link. At step 507, the mesh node may send the collected route information to a routing coordination server. The routing coordination server may be located at the edge of the network, at a macro base station, or at a remote location, such as in an operator core network or on the public Internet. A secure tunnel may be used to communicate with the routing coordination server. Alternatively, in some embodiments, the routing coordination may be performed at a particular mesh 
and wherein the processor is configured to identify multiple of the paths that respective portions of the data are split between to be transferred between the gateway and the UE, wherein the multiple paths are determined based at least in part on the congestion feedback information, and wherein the determination of the multiple paths that the respective portions of the data are split between is made by the BS or indicated to the BS by the gateway, (Garg, paragraph 4-5, “identify a set of congested links based on the link utilization statistics, each congested link having at least one traffic flow that may be active, each traffic flow having at least one traffic source and a path set comprising a set of nodes and links that may be used by the traffic flow as packets travel from the at least one traffic source to one or more destinations; identify a set of non-congested links based on the link utilization statistics, each non-congested link sharing at least one traffic source with a traffic flow of a congested link in the set of congested links; identify a path fork in a path set between a source and a destination of a particular traffic flow associated with a particular congested link in the set of congested links; compute a new utilization level for the particular congested link that would result from moving the particular traffic flow from the particular congested link to a particular non-congested link in the set of non-congested links; and send a new route to the mesh network node to move the particular traffic flow from the particular congested link to the particular non-congested link.”; paragraph 55-57, “The routing coordination server may be used to perform central planning of the routes on the network, taking into account information gathered from several mesh nodes, not just from a single mesh node, and also taking into account any manually-configured information… At step 508 this calculated route information is sent to one or more mesh nodes and is installed at each mesh node.”; as shown in paragraph 19, 55, coordination server can be a mesh node (base station) or a gateway, thus determination is made by mesh node or by gateway)
and wherein the transceiver is configured to transfer, via the wireless communication network based on the identified multiple paths, the data between the UE and the gateway. (Garg, paragraph 54, installed routes are used for communication of data; fig 1, paragraph 19-22, mesh nodes communicate data between UEs and gateway)

For claim 6. Garg discloses all the limitations of claim 1, and Garg further teaches: wherein: the congestion feedback information generated by the processor includes at least one of a network load, network delay information, a buffer status of the BS, and a packet sojourn time at the BS, (Garg, paragraph 55-57, “At step 506, the mesh node may collect statistics on the various mesh links, including the information identified above. The mesh node may collect link utilization statistics, in some embodiments, including transmit (TX) and receive (RX) rates per link and the modulation and coding scheme (MCS) for each link. Each mesh link may typically have a maximum throughput, which may be assessed using the TX/RX rates. Channel utilization may be tracked to enable assessment of overhead required when using a particular link, and this overhead may be taken into account in combination with the throughput of a given link. At this point the mesh node has detailed information about each link.”; also see paragraph 44-45 for more details)
and the congestion feedback information is generated and transmitted at least one of periodically, aperiodically based on request from the at least one other BS, and dynamically based on a condition including at least one of buffer size and delay at the BS. (Garg, paragraph 55-57, “At step 507, the mesh node may send the collected route information to a routing coordination server. The routing coordination server may be located at the edge of the network, at a macro base station, or at a remote location, such as in an operator core network or on the public Internet. A secure tunnel may be used to communicate with the routing coordination server. Alternatively, in some embodiments, the routing coordination may be performed at a particular mesh node, and all nodes in the mesh may send all 

For claim 8. Garg discloses all the limitations of claim 1, and Garg further teaches: wherein: the data, via the wireless communication network, is transmitted from the UE to the gateway via the multiple paths, which are uplink paths, and additional data is transmitted from the gateway to the UE via a downlink path that is different than the uplink paths. (Garg, fig 1, paragraph 19-22, multiple different paths for communication of data between UE and gateway for both uplink and downlink directions)

For claim 9. Garg discloses all the limitations of claim 1, and Garg further teaches: wherein the congestion feedback information is exchanged between BSs in the wireless communication network that are directly connected to the BS (Garg, paragraph 55-57, “At step 506, the mesh node may collect statistics on the various mesh links, including the information identified above. The mesh node may collect link utilization statistics, in some embodiments, including transmit (TX) and receive (RX) rates per link and the modulation and coding scheme (MCS) for each link. Each mesh link may typically have a maximum throughput, which may be assessed using the TX/RX rates. Channel utilization may be tracked to enable assessment of overhead required when using a particular link, and this overhead may be taken into account in combination with the throughput of a given link. At this point the mesh node has detailed information about each link. At step 507, the mesh node may send the collected route information to a routing coordination server. The routing coordination server may be located at the edge of the network, at a macro base station, or at a remote location, such as in an operator core 
and forwarded to other BSs that are located along one of the plurality of paths between the UE and the gateway but not directly connected to the BS. (Garg, paragraph 55-57, “At step 507, the mesh node may send the collected route information to a routing coordination server. The routing coordination server may be located at the edge of the network, at a macro base station, or at a remote location, such as in an operator core network or on the public Internet. A secure tunnel may be used to communicate with the routing coordination server. Alternatively, in some embodiments, the routing coordination may be performed at a particular mesh node, and all nodes in the mesh may send all routing information to that particular mesh node.”; if routing coordination server is not directly connected to mesh node (base station), then information would be forwarded via other mesh nodes (base station) as shown in fig 1, paragraph 19-22)

For claim 10. Garg discloses all the limitations of claim 9, and Garg further teaches: wherein the congestion feedback information is further used to schedule resources on the multiple paths. (Garg, paragraph 4-5, “identify a set of congested links based on the link utilization statistics, each congested link having at least one traffic flow that may be active, each traffic flow having at least one traffic source and a path set comprising a set of nodes and links that may be used by the traffic flow as packets travel from the at least one traffic source to one or more destinations; identify a set of non-congested links based on the link utilization statistics, each non-congested link sharing at least one traffic source with a traffic flow of a congested link in the set of congested links; identify a path fork in a path set between a source and a destination of a particular traffic flow associated with a particular congested link in the set 

For claim 11. Garg teaches: A method for operating a base station (BS) in a wireless communication network, the method comprising: 
identifying congestion in the wireless communication network experienced by the BS, (Garg, paragraph 55-57, “At step 506, the mesh node may collect statistics on the various mesh links, including the information identified above. The mesh node may collect link utilization statistics, in some embodiments, including transmit (TX) and receive (RX) rates per link and the modulation and coding scheme (MCS) for each link. Each mesh link may typically have a maximum throughput, which may be assessed using the TX/RX rates. Channel utilization may be tracked to enable assessment of overhead required when using a particular link, and this overhead may be taken into account in combination with the throughput of a given link. At this point the mesh node has detailed information about each link.”; paragraph 4-5, link utilization statistics include congested links)
wherein the wireless communication network includes a plurality of BSs, of which the BS is one, that provide a plurality of paths for transfer of data between a gateway and a user equipment (UE); (Garg, fig 1, paragraph 19-22, wireless network includes plurality of mesh nodes (base stations) 104, 105, 106, 110, 111, and 112 that provide a plurality of paths for transfer of data between gateway 102 and UEs 103, 109, 107, 113, 114)
generating congestion feedback information indicating the congestion in the wireless communication network; transmitting the congestion feedback information to at least one other BS in the wireless communication network; (Garg, paragraph 55-57, “At step 506, the mesh node may collect 
identifying multiple of the paths that respective portions of the data are split between to be transferred between the gateway and the UE, wherein the multiple paths are determined based at least in part on the congestion feedback information, and wherein the determination of the multiple paths that the respective portions of the data are split between is made by the BS or indicated to the BS by the gateway; (Garg, paragraph 4-5, “identify a set of congested links based on the link utilization statistics, each congested link having at least one traffic flow that may be active, each traffic flow having at least one traffic source and a path set comprising a set of nodes and links that may be used by the traffic flow as packets travel from the at least one traffic source to one or more destinations; identify a set of non-congested links based on the link utilization statistics, each non-congested link sharing at least one traffic source with a traffic flow of a congested link in the set of congested links; identify a path fork in a path set between a source and a destination of a particular traffic flow associated with a particular 
and transferring, via the wireless communication network based on the identified multiple paths, the data between the UE and the gateway. (Garg, paragraph 54, installed routes are used for communication of data; fig 1, paragraph 19-22, mesh nodes communicate data between UEs and gateway)

For claim 16. Garg discloses all the limitations of claim 11, and Garg further teaches: wherein: the congestion feedback information generated includes at least one of a network load, network delay information, a buffer status of the BS, and a packet sojourn time at the BS, (Garg, paragraph 55-57, “At step 506, the mesh node may collect statistics on the various mesh links, including the information identified above. The mesh node may collect link utilization statistics, in some embodiments, including transmit (TX) and receive (RX) rates per link and the modulation and coding scheme (MCS) for each link. Each mesh link may typically have a maximum throughput, which may be assessed using the TX/RX rates. Channel utilization may be tracked to enable assessment of overhead required when using a particular link, and this overhead may be taken into account in combination with the throughput of a 
and the congestion feedback information is generated and transmitted at least one of periodically, aperiodically based on request from the at least one other BS, and dynamically based on a condition including at least one of buffer size and delay at the BS. (Garg, paragraph 55-57, “At step 507, the mesh node may send the collected route information to a routing coordination server. The routing coordination server may be located at the edge of the network, at a macro base station, or at a remote location, such as in an operator core network or on the public Internet. A secure tunnel may be used to communicate with the routing coordination server. Alternatively, in some embodiments, the routing coordination may be performed at a particular mesh node, and all nodes in the mesh may send all routing information to that particular mesh node.”, paragraph 94, “At step 806, when a link in the mesh overlay network fails, it is prevented from negatively impacting the network as a whole by allowing the network to failover to the existing, underlying mesh network. A request to recreate the mesh overlay network is sent to the coordinating node and a new mesh overlay network is created at step 804.”)

For claim 18. Garg discloses all the limitations of claim 11, and Garg further teaches: wherein: the data, via the wireless communication network, is transmitted from the UE to the gateway via the multiple paths, which are uplink paths, and additional data is transmitted from the gateway to the UE via a downlink path that is different than the uplink paths. (Garg, fig 1, paragraph 19-22, multiple different paths for communication of data between UE and gateway for both uplink and downlink directions)

For claim 19. Garg discloses all the limitations of claim 11, and Garg further teaches: wherein the congestion feedback information is exchanged between BSs in the wireless communication network 
and forwarded to other BSs that are located along one of the plurality of paths between the UE and the gateway but not directly connected to the BS. (Garg, paragraph 55-57, “At step 507, the mesh node may send the collected route information to a routing coordination server. The routing coordination server may be located at the edge of the network, at a macro base station, or at a remote location, such as in an operator core network or on the public Internet. A secure tunnel may be used to communicate with the routing coordination server. Alternatively, in some embodiments, the routing coordination may be performed at a particular mesh node, and all nodes in the mesh may send all routing information to that particular mesh node.”; if routing coordination server is not directly connected to mesh node (base station), then information would be forwarded via other mesh nodes (base station) as shown in fig 1, paragraph 19-22)

For claim 20. Garg discloses all the limitations of claim 19, and Garg further teaches: wherein the congestion feedback information is further used to schedule resources on the multiple paths. (Garg, paragraph 4-5, “identify a set of congested links based on the link utilization statistics, each congested link having at least one traffic flow that may be active, each traffic flow having at least one traffic source and a path set comprising a set of nodes and links that may be used by the traffic flow as packets travel from the at least one traffic source to one or more destinations; identify a set of non-congested links based on the link utilization statistics, each non-congested link sharing at least one traffic source with a traffic flow of a congested link in the set of congested links; identify a path fork in a path set between a source and a destination of a particular traffic flow associated with a particular congested link in the set of congested links; compute a new utilization level for the particular congested link that would result from moving the particular traffic flow from the particular congested link to a particular non-congested link in the set of non-congested links; and send a new route to the mesh network node to move the particular traffic flow from the particular congested link to the particular non-congested link.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Garg, US 2016/0308755 in view of Adjakple, US 2021/0168645.

For claim 5. Garg discloses all the limitations of claim 1, however Garg doesn’t teach: wherein: logical channel prioritization is performed for mapping the data to allocated resources according to a quality of service level associated with the data, and the respective portions of the data are split between the multiple paths based on the logical channel prioritization. 
Adjakple from the same or similar fields of endeavor teaches: wherein: logical channel prioritization is performed for mapping the data to allocated resources according to a quality of service level associated with the data, and the respective portions of the data are split between the multiple paths based on the logical channel prioritization. (Adjakple, paragraph 5-9, “For example, enhancements to Logical Channel Prioritization (LCP) may be used mitigate impacts due to a data map to a logical channel following different paths between transmitter and receiver, and therefore having different latency, access load conditions, backhaul load conditions, and load conditions of intermediary nodes forwarding data. A scalar parameter, herein denoted QoS resistance, may be used to quantify the 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Adjakple into Garg, since Garg suggests a technique for communication of data using multiple paths, and Adjakple suggests the beneficial way of mapping such data to such paths using LCP with QoS to mitigate impact from different paths having different latency, load conditions (Adjakple, paragraph 5-9) in the analogous art of communication.

For claim 15. Garg discloses all the limitations of claim 11, however Garg doesn’t teach: further comprising: performing logical channel prioritization for mapping the data to allocated resources according to a quality of service level associated with the data; and splitting the respective portions of the data between the multiple paths based on the logical channel prioritization. 
Adjakple from the same or similar fields of endeavor teaches: performing logical channel prioritization for mapping the data to allocated resources according to a quality of service level associated with the data; and splitting the respective portions of the data between the multiple paths based on the logical channel prioritization. (Adjakple, paragraph 5-9, “For example, enhancements to Logical Channel Prioritization (LCP) may be used mitigate impacts due to a data map to a logical channel following different paths between transmitter and receiver, and therefore having different latency, access load conditions, backhaul load conditions, and load conditions of intermediary nodes forwarding 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Adjakple into Garg, since Garg suggests a technique for communication of data using multiple paths, and Adjakple suggests the beneficial way of mapping such data to such paths using LCP with QoS to mitigate impact from different paths having different latency, load conditions (Adjakple, paragraph 5-9) in the analogous art of communication.

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garg, US 2016/0308755 in view of Horn, US 2016/0057687.

For claim 7. Garg discloses all the limitations of claim 1, however Garg doesn’t teach: wherein: the transceiver is configured to receive location and mobility information of the UE, and wherein determination of the multiple paths for the respective portions of the data includes determination of a serving BS for the UE based on the location and mobility information of the UE. 
Horn from the same or similar fields of endeavor teaches: wherein: the transceiver is configured to receive location and mobility information of the UE, (Horn, paragraph 72, “the UE provides context and service state to the network”; paragraph 88-92, “The MeNB may also use UE context to determine 
and wherein determination of the multiple paths for the respective portions of the data includes determination of a serving BS for the UE based on the location and mobility information of the UE. (Horn, paragraph 20, “Aspects of the present disclosure provide techniques that may be used to route data between a core network and a mobile device connected via multiple radio access technologies (RATs). In some cases, an entity making routing decisions (regarding aggregation points and user plane data split options for a data flow) and mobility decisions may consider particular services of a given data flow. Based on such considerations, the data flow may be routed via one or multiple RATs and the mobile device may be configured to report information useful in making the data flow.”; paragraph 76-92, “As noted above, as a part of managing UE connectivity to the RAN, an MeNB may make decisions for the UE regarding aggregation and U-plane splitting options. For example, the MeNB may decide to configure one or more of aggregation within a node (e.g., carrier aggregation). The MeNB may also decide to split a U-plane across nodes via the RAN (e.g., multi connectivity) using, for example, packet splitting or bearer splitting over an X2 connection instead of an S1 connection. The MeNB may also decide to split a U-plane across nodes via the core network (e.g., multi connectivity) using a bearer split. The MeNB may also configure non-seamless offload (e.g., including offload to another operator), if a lack of session continuity is allowed. In some cases, the MeNB may configure bi-casting traffic, for 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Horn into Garg, since Garg suggests a technique for communication of data to and from UE using multiple paths, and Horn suggests the beneficial way of determining such paths and the associated base stations to serve such UE based on UE’s location and mobility information since UE that is stationary may be more suitable for certain RATs and position information of the UE is useful in determining nearby nodes or networks that may be candidates for use in an multi-connectivity (MC) configuration (Horn, paragraph 88) in the analogous art of communication.

For claim 17. Garg discloses all the limitations of claim 11, however Garg doesn’t teach: further comprising: receiving location and mobility information of the UE, wherein determination of the multiple paths for the respective portions of the data includes determination of a serving BS for the UE based on the location and mobility information of the UE. 
Horn from the same or similar fields of endeavor teaches: further comprising: receiving location and mobility information of the UE, (Horn, paragraph 72, “the UE provides context and service state to the network”; paragraph 88-92, “The MeNB may also use UE context to determine what routing (aggregation and/or UE splitting options) are available. Possible contexts include physical mobility (for example, car, train, bike, plane, pedestrian, or stationary), location (including outdoors or indoors, at work or home, in a meeting, in a conference), accessibility and UE state, (for example, on the user's body, separate from the user such as for charging, screen on/off, in holster pocket, active use). A UE that is stationary may be more suitable for certain RATs, such as WLAN or mmW due for example to a lack of mobility support available in the RAT. Geographic location, such as a position obtained from a location service (LCS) or via sensors in the UE, may also provide the MeNB with information regarding collocated or nearby nodes or networks that may be candidates for use in an MC configuration.”)
wherein determination of the multiple paths for the respective portions of the data includes determination of a serving BS for the UE based on the location and mobility information of the UE. (Horn, paragraph 20, “Aspects of the present disclosure provide techniques that may be used to route data between a core network and a mobile device connected via multiple radio access technologies (RATs). In some cases, an entity making routing decisions (regarding aggregation points and user plane data split options for a data flow) and mobility decisions may consider particular services of a given data flow. Based on such considerations, the data flow may be routed via one or multiple RATs and the mobile device may be configured to report information useful in making the data flow.”; paragraph 76-92, “As noted above, as a part of managing UE connectivity to the RAN, an MeNB may make decisions 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Horn into Garg, since Garg suggests a technique for communication of data to and from UE using multiple paths, and Horn suggests the beneficial way of determining such paths and the associated base stations to serve such UE based on UE’s location and mobility information since UE that is stationary may be more suitable for certain RATs and position information of the UE is useful in determining nearby nodes or networks that may be candidates for use in an multi-connectivity (MC) configuration (Horn, paragraph 88) in the analogous art of communication.

Allowable Subject Matter
Claims 2-4, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHOA HUYNH/Primary Examiner, Art Unit 2462